Citation Nr: 1442478	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  11-12 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for lumbar spine degenerative disc disease (DDD).

2.  Entitlement to an initial compensable rating for a variously diagnosed psychiatric disability (claimed as depression secondary to lumbar spine DDD).


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from August 1990 to August 1995.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Winston-Salem, North Carolina Department of Veteran Affairs (VA) Regional Office (RO) that, in part, continued a 20 percent rating for lumbar spine DDD and granted service connection for bipolar disorder with a noncompensable rating.  At the Veteran's request, a videoconference hearing was scheduled for September 5, 2014; he failed to appear without explanation, and has not requested that the hearing be rescheduled.  Therefore, his request is considered withdrawn.

The Veteran is currently service connected for bipolar II disorder (claimed as depression secondary to lumbar DDD).  However, this condition has also been diagnosed as depression, anxiety, and pain disorder, though all seem to refer to the same underlying symptomatology.  For reasons discussed below, both the diagnosis and degree of disability attributable to aggravation by the Veteran's lumbar DDD is unclear, and therefore the issue has been recharacterized as above. 

The issue of a higher initial rating for a variously diagnosed psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to February 14, 2013, the evidence shows the Veteran's lumbar spine DDD has been productive of symptoms and functional loss causing disability and impairment of earning capacity which is commensurate with such impairment contemplated by a 40 percent rating.

2.  From February 14, 2013, the Veteran's lumbar spine DDD has been productive of intervertebral disc syndrome (IVDS) causing incapacitating episodes with a total duration of 6 weeks or more in the past 12 months.

CONCLUSION OF LAW

1.  A rating of 40 percent (but not higher) is warrant for the Veteran's lumbar spine DDD prior to February 14, 2013.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.40, 4.59, 4.71a, Diagnostic Code 5242 (2013).

2.  A rating of 60 percent (but not higher) is warranted for the Veteran's lumbar spine DDD from February 14, 2013.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.40, 4.59, 4.71a, Diagnostic Code 5242, 5243 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim seeking a higher rating for lumbar spine DDD, the requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2013) have been met.  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of his claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  By correspondence dated in May 2009, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  The Veteran was also provided notice as to how VA assigns disability ratings and effective dates.  This matter was most recently readjudicated in the March 2013 supplemental statement of the case.  

In addition, the Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  VA examinations were conducted in October 2009 and February 2013.  Together, the reports from those examinations are adequate for rating purposes, as they reflect a review of the record, familiarity with the history of the disability, and note all findings necessary for rating the disability.  Notably, the Veteran has not alleged that his condition has worsened since the most recent examination.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from a disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  When a question arises as to which of two ratings shall be applied under a particular diagnostic code, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In a claim for increase the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the evidence contains factual findings that demonstrate distinct time periods when the service connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, staged ratings are to be considered.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating the level of disability of an increased rating claim begins one year before the claim was filed.  As the instant claim for increase was received on April 30, 2008, the period for consideration is from April 30, 2007 to the present.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40. 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran's degenerative arthritis is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joints involved.  In this case, the General Rating Formula for Diseases and Injuries of the Spine applies, under which a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine; a 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

The Veteran's lumbar spine DDD may also be rated based on the frequency of incapacitating episodes if he is diagnosed with IVDS.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 20 percent rating is warranted for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a maximum rating of 60 percent is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

The Board has reviewed the entire record, with an emphasis on the evidence relevant to this appeal.  Although the Board must provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, in the present claim.

The record includes several lay statements from a number of sources, dating back to 2007, which consistently report the Veteran has had to miss several weeks of work due to pain and weakness caused in part by his back disability.  These statements also include several references to the Veteran having to arrange for a modified work schedule, along with several other accommodations in order to continue working.  

On October 2009 VA examination, the Veteran reported mild to moderate lumbar pain while at rest, which became severe while at work.  At its worst, the Veteran rated his pain at 9/10.  He also reported flare ups once a month that last for about a week and caused severe limitation of motion or decrease in function.  He indicated his low back disability limited his ability to lift, stand, and walk at work, and that he had missed over two months of work in the past year.  The examiner found no evidence of IVDS at the time.  Range of motion testing showed forward flexion to 36 degrees, full extension, left lateral flexion to 15 degrees, right lateral flexion to 15 degrees, left lateral rotation to 10 degrees, and right lateral rotation to 10 degrees.  There was no objective evidence of pain, and no additional limitation of motion was found on repetitive testing.  The examiner noted no spasm, weakness, tenderness, atrophy, guarding, ankylosis, or other abnormality of spine musculature.  

On April 2011 private evaluation, range of motion testing showed forward flexion to 25 degrees, extension to 10 degrees, right lateral flexion to 15 degrees, left lateral flexion to 20 degrees, right lateral rotation to 20 degrees, and left lateral rotation to 20 degrees.

On February 2013 VA examination, the Veteran continued to report his lumbar disability interfered with his work by limiting his ability to lift, push, or pull heavy objects, and requiring him to frequently stay at home, or miss work to visit the emergency room.  He reported debilitating flare-ups which force him to rest when it rains, or when the air is cold.  Range of motion testing showed forward flexion to 60 degrees, extension to 25 degrees, right lateral flexion to 30 degrees, left lateral flexion to 30 degrees, right lateral rotation to 25 degrees, and left lateral rotation to 25 degrees.  Repetitive testing yielded some decreases in forward flexion (55 degrees), right lateral rotation (25 degrees), and left lateral rotation (25 degrees).  The examiner noted functional loss due to painful movement and less movement than normal, as well as guarding and muscle spasm causing abnormal gait.  Neurological examination was normal, with no signs of radiculopathy.  There was no sign of instability or sensory deficits.  Deep tendon reflexes were 1 to 2+ bilaterally.  The examiner did diagnose the Veteran with IVDS, and noted he had incapacitating episodes with a total duration of at least six weeks in the past 12 months.  

The United States Court of Appeals for Veterans Claims (Court) has held that staged ratings are appropriate for initial rating and increased rating claims when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App 505 (2007).  Here, the Veteran's forward flexion was limited to 25 degrees on April 2011 private evaluation; the criteria for a 40 percent rating based on limitation of motion are met from the date of that evaluation (April 8, 2011).  See 38 C.F.R § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  Thereafter, the February 2013 examiner found evidence of IVDS, and noted that the Veteran had experienced incapacitating episodes with a total duration of at least six weeks in the past 12 months.  Therefore, the criteria for a 60 percent rating for IVDS, based on incapacitating episodes are met from the date of that examination, February 14, 2013.  See 38 C.F.R § 4.71a, General Rating Formula for IVDS Based on Incapacitating Episodes.

What remains for consideration is whether the evidence shows that (1) a rating in excess of 20 percent is warranted prior to April 8, 2011; (2) a rating in excess of 40 percent is warranted from April 8, 2011 to February 14, 2013; and (3) whether a rating in excess of 60 percent is warranted from February 14, 2013.  

Prior to April 8, 2011, the evidence shows that, at the very most, the Veteran's lumbar spine DDD was productive of forward flexion to 36 degrees, which does not meet the criteria for a rating in excess of 20 percent during that time.  Moreover, there is nothing suggesting he had IVDS at the time, and therefore a higher rating based on incapacitating episodes is also not warranted.  However, disability ratings are meant to capture the average impairment of earning capacity caused by the Veteran's disability.  Throughout the period on appeal, the Veteran, along with his coworkers, friends, and wife, have submitted several lay statements which consistently report significant time lost from work due to functional impairments (primarily pain and weakness) which are consistent with those noted on medical examination of his service connected DDD.  The Board finds no reason to question the veracity of these statements, as they are largely internally and externally consistent.  Thus, in light of those statements and the proximity of the forward flexion noted above in October 2009 (36 degrees) to the "30 degrees or less" requirement for a higher 40 percent rating, the Board finds the evidence has reasonably shown the Veteran's DDD caused more impairment of earning capacity than is contemplated by a 20 percent rating prior to April 8, 2011, and therefore a 40 percent rating is warranted based on functional impairment.  

From April 8, 2011 to February 14, 2013, there is nothing of record suggesting the Veteran had either unfavorable ankylosis of the entire thoracolumbar spine, or had since developed IVDS with incapacitating episodes with a total duration of at least six weeks in the preceding 12-month period.  In so finding, the Board notes that an incapacitating episode is defined by VA as a period of acute signs and symptoms due to IVDS that require bed rest prescribed by a physician and treatment by a physician.  Thus, the determination of whether the Veteran has such episodes is, if anything, medical in nature, and cannot be established by lay testimony alone.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  Thus, while the Board acknowledges that several lay statements have been submitted regarding the Veteran's frequent absences from work due, in part, to back pain, medical evidence of incapacitating episodes (such as the opinion of the February 2013 VA examiner) is required to prove such episodes for rating purposes.  Therefore, a higher rating of 60 percent is also not warranted for the period in question.  Finally, the only possible rating higher than 60 percent for the Veteran's lumbar spine DDD is the maximum 100 percent rating based on limitation of motion.  However, there is nothing of record suggesting, nor does the Veteran ever contend, that he suffers from unfavorable ankylosis of the entire spine.  Therefore, a rating in excess of 60 percent is also not warranted from February 14, 2013.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  In so finding, the Board has considered whether the Veteran's functional impairment warrants a higher rating for the latter two periods as well.  The only functional loss noted in medical evidence and lay statements during these periods are pain, weakness, and less than normal movement; lay statements report these continue to interfere with this ability to work as effectively and regularly as he previously did.  However, there is nothing suggesting that, during those periods, he has suffered an additional impairment of earning capacity commensurate with the impairment produced by unfavorable ankylosis as contemplated by higher ratings.

The Board has also considered whether separate ratings are warranted for associated neurological impairment caused by the Veteran's lumbar spine DDD.  However, nothing of record suggests, nor does the Veteran contend, that his disability is productive of any additional neurological symptoms.  The most recent February 2013 VA examination found no evidence of radiculopathy or other neurological impairment, and a sensory examination was also normal.  Therefore, no separate ratings are warranted for neurological impairment.

Extraschedular Considerations

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis for the above disabilities.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is, thus, found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the Veteran's lumbar spine DDD manifests in limited motion and associated pain and functional impairment, as well as in incapacitating episodes due to IVDS.  There have been no allegations or suggestions in the record that his lumbar spine DDD has been productive of any symptoms not contemplated by the rating schedule or that otherwise paint an exceptional disability picture.  Therefore, the Board finds that the rating criteria are wholly adequate and referral for extraschedular consideration is not warranted.  In so finding, the Board acknowledges that there are several lay statements which it has accepted as competent, credible evidence showing significant interference with employment, but notes that the underlying symptoms remain fully contemplated by the regulatory framework addressing additional functional loss and impairment.  See 38 C.F.R. §§ 4.40, 4.59.  Furthermore, he has not alleged at any point that his lumbar spine DDD prevents him from obtaining or pursuing substantially gainful employment.  Thus, the issue of TDIU has not been implicitly raised by the record.


ORDER

A rating of 40 percent (but not higher) is granted from April 8, 2011.

A rating of 60 percent (but not higher) is granted from February 14, 2013.


REMAND

The Veteran's service connected psychiatric disability has been variously diagnosed and evaluated.  Initially, the record shows he was diagnosed with depression and anxiety.  On October 2009 VA examination, the examiner diagnosed the Veteran with bipolar II disorder, and opined that it was aggravated by his service connected lumbar spine disability.  However, the findings in that examination include several inconsistencies with other medical evidence of record.  In addition, the opinion establishing a baseline level of severity does not address the degree of occupational and social impairment prior to aggravation.  Thereafter, on February 2013 VA examination, the examiner found no symptoms which would warrant a diagnosis of bipolar disorder, and instead rediagnosed the underlying disability as a pain disorder.  As such, the baseline level of severity, and consequently the degree of disability attributable to aggravation by service connected lumbar DDD is unclear, and requires further clarification.


Accordingly, the case is REMANDED for the following action:

1. Obtain releases and information necessary to secure updated records of all psychiatric treatment the Veteran has received.

2. Arrange for the Veteran to be examined by a licensed psychologist or psychiatrist to determine the current severity of his variously diagnosed psychiatric disorder.  Based on a review of the entire record and examination of the Veteran, the examiner should provide opinions that respond to the following:

a. Please identify, by medical diagnosis, each psychiatric disability entity found.

b. Determine the total occupational and social impairment caused by the Veteran's variously diagnosed psychiatric disability, with notation of all symptoms and pertinent features found. 

c. To the extent possible, distinguish between psychiatric diagnoses found that are deemed to have been aggravated by the Veteran's lumbar spine DDD, and those that are not.  

d. To the extent possible, indicate whether any symptoms may be attributed solely to any particular psychiatric disability.  If so, please identify such symptoms and their associated occupational and social impairment.

e. Identify all symptoms which are the result of aggravation of a psychiatric disability by his lumbar spine DDD.  Please also determine the degree of total occupational and social impairment attributable to such aggravation.

f. Finally, please assign Global Assessment of Functioning (GAF) scores as follows:

i. Please assign a GAF score for the total psychiatric disability the Veteran experiences from all psychiatric diagnoses found.

ii. Please also assign GAF scores for psychiatric symptoms found that are deemed attributable to aggravation by the Veteran's lumbar spine DDD.

The examiner should address the various diagnoses provided by the October 2009 and February 2013 VA examination reports specifically.  A complete rationale must be provided for all opinions, with citation to supporting factual data or medical literature.  

3. The AOJ should then review the record and readjudicate the claims.  If any claim remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


